December 1, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
     JIM VRATIS, STINGAREE L.L.C., AND STINGAREE OPERATING L.L.C.,
                               Appellants

NO. 14-11-00821-CV                       V.

                            GASLIGHT, INC., Appellee
                               ____________________
       This cause, an appeal from the judgment in favor of appellee, Gaslight, Inc.,
signed June 21, 2011, was heard on the transcript of the record. We have inspected the
record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court's opinion.

       We further order that each party shall pay its costs incurred by reason of this
appeal.
       We further order this decision certified below for observance.